DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicant’s filing on 11/05/2020.  Claims 1, 5, 16, and 17 have been amended.  No claims have been cancelled or newly added.  Accordingly, claims 1, 5-13, and 15-17 are currently pending and examined below.  

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
 
Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5-12, and 16 are rejected under 35 U.S.C 103 as being unpatentable over Ferguson et al. (US 2014/0142799 A1, hereinafter “Ferguson”) in view of Zruya et al. (US 2019/0035276 A1, hereinafter “Zruya”).

With respect to claim 1, Ferguson discloses an information processing device mounted on a first mobile body, comprising (¶28 “The vehicle 100 could include various subsystems such as a propulsion system 102, a sensory system 104, a control system 106, one or more peripherals 108, as well as a power supply 110, a computer system 112, and a user interface 116.”  See also Figure 1.): a processor; and a memory storing thereon a computer program, which when executed by the processor, causes the processor to perform operations including (¶54 “Many or all functions of the vehicle 100 could be controlled by computer system 112.  Computer system 112 may include at least one processor 113, (which could include at least one microprocessor) that executes instructions 115 stored in a non-transitory computer readable medium, such as the data storage 114.”  See also Figure 1.): acquiring sensing information obtained by performing sensing in a periphery of the first mobile body (¶33 “The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100.”  See also Figure 1.); detecting, using the sensing information, a traffic signal that (i) is present in the periphery of the first mobile body (¶45 “The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles.”); detecting, using the sensing information, a second mobile body that is present in (i) the periphery of the first mobile body (¶75 The sensory unit 310 of the vehicle 308 could be capturing sensor data based on an environment of the vehicle 308.  In particular, a camera could capture a plurality of images of the truck 314, the other vehicle 312, as well as other features in the environment so as to help the computer system of the vehicle 308 to determine the current state of the environment of the vehicle.  See also Figures 3A-C.”) and (ii) the course of which is affected by the detected traffic signal (¶77 “Predicted behaviors could also include other vehicles pulling over due to an emergency situation, a vehicle colliding with an obstacle, and a vehicle colliding with another vehicle.”  See also Figures 3A-C.); estimating a behavior of the second mobile body using the specific state (¶90 “Step 406 includes determining, using the computer system, a predicted behavior of at least one other vehicle based on at least the current state of the vehicle and the current state of the environment of the vehicle.”); generating, using the estimated behavior, at least one item of output information from among (i) information for controlling movement of the first mobile body (¶102 “Step 410 includes controlling, using the computer system, the vehicle in the autonomous mode based on the predicted behavior, the confidence level, the current state of the vehicle, and the current state of the environment of the vehicle.”), and (ii) control information presented to an occupant of the first mobile body, the control information being generated based on the estimated behavior (This limitation has been left unmapped, as it is presented in the alternative and is not deemed by the Examiner to be an integral part of the invention, given that this claim relies on the “information for controlling movement” of the first mobile body, such that the vehicle controls itself without occupant input.); and outputting the at least one item of output information (¶103 “Other actions could be caused by the computer system, such as instructing the vehicle 308 to provide a warning notification.  The warning notification could include, by way of example, a horn signal or a flashing light signal.  In other embodiments, the warning notification could be a vehicle-to-vehicle communication message, such as a DSRC message.”); and controlling at least one of acceleration, deceleration, and steering of the first mobile body based on the information for controlling movement of the first mobile body (¶65 “In the second scenario, the computer system 112 may elect to control vehicle 100 to slow down slightly (by reducing throttle 134) or to shift slightly to the right (by controlling steering unit 132) within the current lane in order to avoid a potential collision.”).  
Ferguson does not expressly disclose wherein the specific state of a traffic signal includes a state in which the traffic signal instructs stopping or turning right or left; generating, using the estimated behavior, control information presented to an occupant of the first mobile body, the control information being generated based on the estimated behavior, and notifying the estimated behavior of the second mobile body to at least one other mobile body that is present in the periphery of the first mobile body.  However, Zruya, in the same field of invention, teaches (See ¶61 “At step 96, the remote server identifies those vehicles by image processing which are approaching the junction via lanes in a red light phase and which should normally reduce their speed to stop before the stop line.”  See also ¶52, which describes a process by which control information is presented to an occupant of a first mobile body, wherein the control information is based on the estimated behavior of other mobile bodies at an intersection.  See also ¶59 “The server may transmit a different SOAS to various vehicles, depending on the relative location of the receiving vehicle with respect to the running vehicle, so that the corresponding visual alert may display a “RUNNING VEHICLE TO THE RIGHT” warning following server determination that the running vehicle is liable to collide with the receiving vehicle at the specified side thereof.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ferguson with those of Zruya in order to predict the behaviors of various vehicles in the vicinity of an intersection with a traffic light, wherein the predicted behaviors are used to inform vehicles and occupants of potential danger.  Ferguson teaches predicting behaviors of nearby vehicles (See FIG. 4), identifying traffic signals (See ¶45), and issuing a warning notification to nearby vehicles based on the predicted behavior of another nearby vehicle (See ¶103).  However, Zruya provides much more detail on these specific subjects.  It would have been obvious to expand on the teachings of Ferguson with the specific teachings of Zruya on these subjects in order to increase the safety of a vehicle and its passengers, as well as the safety of adjacent vehicles, when the predicted behavior of another adjacent vehicle may compromise the safe passage of any vehicle at an intersection.

modified Ferguson discloses the information processing device according to Claim 1.  Modified Ferguson does not expressly disclose wherein the second mobile body travels on a travel path that is the same as, adjacent to, or intersecting a road on which the traffic signal is present.  However, Zruya teaches this limitation (See FIGS. 1 and 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Ferguson with those of Zruya in order to create a device that can sense another vehicle as it approaches a traffic signal.  This type of situational awareness would allow the subject vehicle to potentially predict what the other vehicle may do as it approaches the traffic signal, and this would allow the subject vehicle to operate more safely.

With respect to claim 6, modified Ferguson discloses the information processing device according to Claim 5.  Modified Ferguson does not expressly disclose wherein, in the estimating, the behavior is estimated additionally based on a state of the second mobile body.  However, Zruya teaches this limitation (See ¶58 “The instantaneous speed and distance from the junction area of the remaining non-filtered vehicles are constantly determined by the server in step 75”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Ferguson with those of Zruya in order to create a device that can predict the behavior of another vehicle based on a traffic signal in the vicinity of that vehicle.  As in the example presented by Zruya, the device predicts 

With respect to claim 7, modified Ferguson discloses the information processing device according to Claim 6.  Modified Ferguson does not expressly disclose wherein, in the estimating, the behavior is estimated additionally based on a relationship between the traffic signal and the second mobile body.  However, Zruya teaches this limitation (See FIG. 6, step 96 “Identifying vehicle approaching junction in red light phase”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Ferguson with those of Zruya in order to create a device that can receive information from one body (a traffic signal), sense a mobile body (another vehicle), and estimate what the mobile body will do as it approaches the traffic signal.  In examples provided by Zruya, this type of device can predict what another vehicle will do as it approaches a traffic signal, and this allows the subject vehicle to operate more safely and efficiently in the presence of the other vehicle.

With respect to claim 8, modified Ferguson discloses the information processing device according to Claim 1, wherein the output information is generated additionally based on a relationship between the first mobile body and the second mobile body (¶80 “The computer system may further consider that there is some finite probability that the other vehicle 312 will pull into the left-most lane 302 and cut off the vehicle 308.  As such, the computer system may cause the vehicle 308 to slow down slightly, for instance by reducing the throttle, so as to allow a margin of safety if the other vehicle 312 elects to cut in front.).

With respect to claim 9, modified Ferguson discloses the information processing device according to Claim 7.  Modified Ferguson does not expressly disclose wherein the relationship includes a positional relationship.  However, Zruya teaches this limitation (See ¶59 “The server may transmit a different SOAS to various vehicles, depending on the relative location of the receiving vehicle with respect to the running vehicle, so that the corresponding visual alert may display a “RUNNING VEHICLE TO THE RIGHT” warning following server determination that the running vehicle is liable to collide with the receiving vehicle at the specified side thereof.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teachings of Ferguson with those of Zruya in order to create a device that can receive information from one body (a traffic signal), sense a mobile body (another vehicle), and estimate what the mobile body will do as it approaches the traffic signal.  In the examples provided by Zruya, the device senses that the other vehicle is approaching the traffic signal, based on the vehicle’s positional relationships.  This allows the device to predict the behavior of the other vehicle as it approaches the traffic signal, and it will generate output to control the subject vehicle so that it can operate safely and efficiently in the vicinity of the other vehicle. 

With respect to claim 10, modified Ferguson discloses the information processing device according to Claim 7, wherein the relationship includes a relationship regarding at least one of speed and direction (¶20 “The determination of the current state of the environment of the vehicle could be made based on information regarding external driving conditions (e.g. ice on the roadway), other vehicle speed, and other vehicle location, among other factors.).

With respect to claim 11, modified Ferguson discloses the information processing device according to Claim 1, wherein, in the estimating, the behavior is estimated additionally based on a road situation in a periphery of the traffic signal (¶76 “As the predicted behaviors could be based on the current state of the environment of the vehicle 308, the computer system of the vehicle 308 could take into account factors such as the speed of the respective vehicles, their headings, the roadway speed limit, and other available lanes, among other factors.”  See also Figures 3A-C.).

With respect to claim 12, modified Ferguson discloses the information processing device according to Claim 1, wherein, in the estimating, the behavior is estimated additionally based on a road situation in a periphery of the second mobile body (¶76 “As the predicted behaviors could be based on the current state of the environment of the vehicle 308, the computer system of the vehicle 308 could take into account factors such as the speed of the respective vehicles, their headings, the roadway speed limit, and other available lanes, among other factors.”  See also Figures 3A-C.).  

With respect to claim 16, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 16 is rejected over the same rationale as claim 1.  

	Claims 13, 15, and 17 are rejected under 35 U.S.C 103 as being unpatentable over Ferguson, in view of Zruya, and in view of Dolgov et al. (US 2016/0272207 A1, hereinafter “Dolgov”).

With respect to claim 13, modified Ferguson discloses the information processing device according to Claim 1.  Modified Ferguson does not expressly disclose wherein, in the estimating, in a case where the second mobile body is present in plurality, behaviors of the plurality of second mobile bodies are estimated so as to be coordinated, and, in the generating, the at least one item of output information is generated based on the behaviors of the plurality of second mobile bodies.  However, Dolgov, in the same field of invention, discloses these limitations (¶16 “However, in other examples, the autonomous vehicle, or computing device associated with the autonomous vehicle, may be configured to predict behaviors of the identified objects based on the characteristics of the objects and a state of the surrounding environment (e.g., traffic, rain, ice on the road, etc.), and the objects may all be considered together-- each dependent on each other's behavior.  The autonomous vehicle can then adjust its speed based on the predicted behaviors of the objects.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Dolgov into the invention of Ferguson in order to combine multiple vehicles into one simulated cluster in order to simplify the process of estimating their behavior.  It is fairly common, especially on highways, for multiple vehicles to caravan together at the same speed, whether that is intentional or not.  If a device is capable of recognizing consistent behavior among multiple vehicles, then it is logical to 

With respect to claim 15, modified Ferguson discloses the information processing device according to Claim 1, wherein the information for controlling movement of the first mobile body includes input information for processing in which a route plan for the first mobile body is decided based on the traffic signal that is present in the environment of the first mobile body (¶46 “The navigation and pathing system 142 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation.  In some embodiments, the navigation and pathing system 142 could be configured to incorporate data from the sensor fusion algorithm 138, the GPS 122, and one or more predetermined maps so as to determine the driving path for vehicle 100.” and ¶20 “Within the context of the disclosure, the environment of the vehicle includes at least one other vehicle.  The determination of the current state of the environment of the vehicle could be made based on information regarding external driving conditions (e.g., ice on the roadway), other vehicle speed, and other vehicle location, among other factors.”).  Modified Ferguson does not expressly disclose wherein the traffic signal is present within a predetermined range from the first mobile body.  However, Dolgov teaches this limitation (¶19 “The distance may also be a function of other characteristics of the objects and the autonomous vehicle, as well as any predetermined (e.g., calibrated) constants.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Dolgov into the invention of Ferguson in order to set a predetermined distance threshold for a body in the Dolgov with the invention of Ferguson would create a device that can safely maneuver around obstacles in its path.

With respect to claim 17, all the limitations have been analyzed in view of claim 1 and 13, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 1 and 13; therefore, claim 17 is rejected over the same rationale as claim 1 and 13.  

Response to Arguments
Applicant’s arguments filed on 10/26/2020 (pages 8-14 of the Remarks) have been carefully considered, but they are mostly moot because they do not pertain to the Zruya reference introduced in the present rejections.
On page 10 of the Remarks, the Applicant states that Ferguson does not teach “notifying the estimated behavior of the second mobile body to at least one other mobile body that is present in the periphery of the first mobile body”.  The Examiner agrees with this statement but also notes that, in paragraph 103, Ferguson teaches issuing a warning to adjacent vehicles that is based on the estimated behavior of a nearby vehicle.  Ferguson does not disclose wherein the warning specifically includes the estimated behavior itself.  Zruya, on the other hand, clearly 

Conclusion
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669